UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-6038


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ANTHONY GLENN SIMMONS,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (2:93-cr-00008-H-1)


Submitted:   June 7, 2010                 Decided:   June 22, 2010


Before NIEMEYER, MOTZ, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Glenn Simmons, Appellant Pro Se.        Jennifer P. May-
Parker,   Rudolf  A.   Renfer,  Jr.,   Assistant   United  States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony     Glenn    Simmons     appeals   the   district   court’s

order   denying   his    18     U.S.C.   § 3582(c)(2)    (2006)    motion    for

reduction of sentence.          We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.           United States v. Simmons, No. 2:93-cr-

00008-H-1   (E.D.N.C.     Dec.     5,    2008).    We   dispense   with     oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                        AFFIRMED




                                         2